Citation Nr: 0118544	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-08 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder to 
include insomnia.

2.  Entitlement to service connection for numbness in the 
legs.

3.  Entitlement to the assignment of a higher disability 
evaluation for lumbar disc disease, L5-S1, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to the assignment of a higher disability 
evaluation for a mood disorder with depressive features, 
currently evaluated as 10 percent disabling. 

5.  Entitlement to the assignment of a higher disability 
evaluation for chondromalacia of the left knee, currently 
evaluated as 10 percent disabling. 

6.  Entitlement to the assignment of a higher disability 
evaluation for chondromalacia of the right knee, currently 
evaluated as 10 percent disabling.

7.  Entitlement to the assignment of a higher disability 
evaluation for postoperative right ankle injury, currently 
evaluated as 10 percent disabling. 

8.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for exostosis of the right great toe.

9.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for acne keloidosis nuchae and 
folliculitis of the upper back.  

10.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for left foot injury. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to November 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which established entitlement to service 
connection for lumbar degenerative disc disease as 10 percent 
disabling, and established service connection 
(noncompensable) for the following disabilities: right ankle, 
left knee and left foot; service connection was denied for 
the other claimed disabilities at that juncture.  Pursuant to 
a January 1998 hearing's officer's decision, service 
connection was established for a mood disorder with 
depressive features and for chondromalacia of the right knee, 
each 10 percent disabling, and noncompensable evaluations 
were established for acne keloidosis nuchae and folliculitis 
of the upper back and for exostosis of the right great toe. 

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  
Although the veteran initially characterized one of his 
claims as one for insomnia, it is evident from his testimony 
at his hearing before a representative of the RO in March 
1997 that his claim was for a sleep disorder to include 
insomnia.  Consequently, the pertinent issue on appeal has 
been restyled as set forth on the first page of this 
decision. 

Additional medical consultation and treatment records were 
received in May 2001 after the case had been certified to the 
Board by the agency of original jurisdiction (AOJ).  Although 
such evidence has not first been considered by the AOJ, the 
submission was accompanied by a waiver of referral to the 
AOJ.  38 C.F.R. § 20.1304 (2000).  Consequently, a decision 
by the Board is not precluded.  


REMAND

The RO has not issued a statement of the case pertaining to 
claims of entitlement to service connection for a sleep 
disorder to include insomnia and for numbness in the legs 
despite that those claims were denied by the March 1996 
rating decision and a timely notice of disagreement, inter 
alia, challenging those determinations was received on July 
17, 1996.  

A statement of the case was issued on January 26, 1998 and a 
supplemental statement of the case was issued on October 17, 
2000, neither of which addressed claims for a sleep disorder 
or numbness of the legs.   

Where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO did not subsequently 
issue a statement of the case addressing the issue, the Board 
should remand the issue(s) to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Due process necessitates that the pertinent issues 
be remanded for issuance of a statement of the case in 
accordance with existing law.

As to the increased evaluation claims on appeal, the Board 
questions whether it has jurisdiction over such claims.  In 
the absence of a properly perfected appeal, the Board is 
without jurisdiction to determine the merits of the case.  
See 38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).

Under the pertinent law and regulations, following the 
issuance of a statement of the case (SOC), the claimant must 
file a Substantive Appeal within 60 days from the date the 
SOC is mailed or within the remainder of the one-year time 
period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

In this regard, it should be pointed out that in YT v. Brown, 
9 Vet. App. 195 (1996), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") affirmed a Board decision which denied the 
appellant's claims because of the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the 1-9 until after the time had expired, she 
did not perfect her appeal.  See also Mason v. Brown, 8 Vet. 
App. 44, 54 (1995)(citing Roy v. Brown, 5 Vet. App. 554, 555 
(1993)); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992)(where a claimant did not perfect an appeal by timely 
filing a substantive appeal, RO rating decision became 
final); see also 38 C.F.R. § 19.32 (agency of original 
jurisdiction may close the appeal without notice to an 
appellant or his or her representative for failure to respond 
to a Statement of the Case within the period allowed; if 
appellant files substantive appeal within the one-year 
period, the appeal will be reactivated).

In this case the first notice of adverse determination was 
March 28, 1996.  The notice of disagreement was received on 
July 17, 1996.  As noted above, a SOC was issued on January 
26, 1998, but a substantive appeal was apparently not 
received within the applicable allowed time period.  

In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
U.S. Court of Appeals for the Federal Circuit held that 
because the veteran's first (notice of disagreement) NOD 
concerned the "logically up-stream element of service 
connectedness, the appeal could not concern the logically 
down-stream element of the compensation level."  In 
Grantham, the Federal Circuit held that a second timely NOD 
as to the evaluation assigned is necessary to confer 
jurisdiction over the issue of entitlement to an increased 
evaluation.  Finally, in Holland v. Gober, 10 Vet. App. 433, 
435-36 (1997) (per curiam), the Court held that in light of 
Grantham, an award of service connection consists of a full 
award of benefits on the appeal initiated by the NOD on that 
issue and that the decision as to the "compensation level," 
or rating, and effective-date elements or issues, requires a 
separate NOD in order for them to be placed in appellate 
status.  In this case a supplemental SOC issued on October 
17, 2000 that initially addressed compensation awards for 
several disabilities.  It is questionable whether any written 
communication was thereafter timely received from the veteran 
or his representative that could be construed as a 
substantive appeal as to those increased evaluation claims 
first addressed by the October 2000 supplemental SOC.. 

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

The Court has stated that jurisdiction does indeed matter, 
and it is not "harmless" when the VA during the adjudication 
process fails to consider the threshold jurisdictional 
issues.  If there is a failure to file a timely substantive 
appeal as to certain of the veteran's claims, such would be 
fatal and the Board would lack jurisdiction to address the 
appeal as to such issues.  See McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

In this case, the question of whether a timely substantive 
appeal was filed must be addressed before the merits can be 
reached.  The Court has held that "the Board's obligation to 
assess its own jurisdiction cannot come at the expense of the 
procedural rights that belong to an applicant for VA benefits 
who has had no opportunity to present evidence or argument on 
that jurisdictional issue."  Marsh v. West, 11 Vet. App. 468, 
471 (1998).  

A determination of the timeliness of a Substantive Appeal is 
an appealable issue as to which a claimant is entitled to 
file a Notice of Disagreement and as to which he must then 
receive a Statement of the Case.  See March v. West, 11 Vet. 
App. 468, 470 (1998), quoting 38 C.F.R. § 20.101(c) (1998) 
("[a]ll claimants have the right to appeal a determination 
made by the agency of original jurisdiction that the Board 
does not have jurisdictional authority to review a particular 
issue").  As the RO did not address the timeliness of the 
veteran's Substantive Appeal, the Board concludes that this 
increased evaluation issues must be remanded for further 
procedural development.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should issue a statement of 
the case to the veteran and 
representative addressing the issues of 
entitlement to a service connection for a 
sleep disorder to include insomnia and 
for numbness of the legs.

2.  The RO should issue a rating action 
pertinent to the question of whether the 
veteran's substantive appeals to the 
increased evaluations set forth above 
were timely.  The RO should notify the 
veteran of such decisions and advise him 
of his appellate rights, to include the 
time limits in which to appeal.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above as well as any additional 
development warranted pursuant to the 
Veterans Claims Assistance Act of 2000, 
the RO should review the expanded record.  

Thereafter, the RO should readjudicate 
the issues on appeal in accordance with 
this decision.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  

After completion of the above, and after 
the veteran has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order.  However, the issues should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The appellant has the right to submit additional 
evidence and argument on the matter or 

matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




